DETAILED ACTION
 
Receipt is acknowledged of applicant’s request for continued examination and argument(s)/remark(s) filed on February 23, 2022, claims 21-25, 27, 32-37, 40-44 and 46 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of a new ground(s) of rejection. Applicant had amended claims 21, 24, 25, 31-34, 38, 40, 44, 45, and added new claims 48-54. 
Previously, applicant had canceled claims 1-20 and 39.  Claims 29-31, 38 and 45 had been withdrawn from further consideration as being drawn to a nonelected Embodiments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 54 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 24-25, 34-35, 40-41, 43, 46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (Pub No.: US 2014/0324271 A1) in view of .

Regarding claims 34, 21 and 40, Oh et al. disclose a home monitoring apparatus having an autonomous robot comprising: 

a chassis (e.g., main body 110 of an autonomous robot 100) (see par. 82, 105; Figures 2-3); 
a drive to move the autonomous mobile robot about an environment (e.g., moving assembly 160 mounted at a bottom part of the main body 110 of the robot to move the main body 110) (see par. 90, 105); 
a camera movable relative to the chassis (e.g., image unit 130 – first and second image capturing units 131/132 / cameras – mounted on the top of the robot 100)(see 82-84 and 114-120, 176-181; Figures 2, 4 and 6A-6C); and 
a controller (e.g., a controller 191 of robot 100) configured to wirelessly communicate with a communications network (e.g., Figure 1 depicts robot 100 wirelessly communicating with home monitoring apparatus 400 and electric devices 300), the controller configured to perform operations comprising: 
directing the camera toward an electronic device in the environment (e.g., operating the image unit 130 to obtain images of the home to determine whether any electric device 300 exists while moving around the house) (see par. 162, 138-139, 120), the electronic device connected to the communications network (e.g., electronic device(s) in communication with robot 100 and home monitoring apparatus 400) (see par. 70, 72-74 and Figure 1), 
capturing, using the camera, imagery of the electronic device (e.g., capturing image(s) of electronic device 300 within a house via image unit 130 – first and second image capturing units 131/132 / cameras by performing image processing)(see par. 138-139, 83), and 
transmitting data to cause a remote user device to provide a representation of the imagery of the electronic device and an indication of a current status of the electronic device (e.g., a home monitoring apparatus 400 having a controller 420 and display unit 412 configured to receive map and information of the electronic devices from robot 100 (e.g., claim 40: second and third limitations); wherein a user interface 410 comprises a display unit 412 to display information about the electronic devices 300 (e.g., claim 21: last limitation). Basic information of a selected elective device 300 is magnified and displayed to be easily recognized by the user – the home monitoring apparatus is remotely located from the robot 100 and is equivalent to a remote user device. Figures 8-12 depict parameter / characteristic of electric devices within the house overlaying on an image display – claim 21 /40: last limitation) (see par. 224, 219, 229, 31, 172, 77, 256, 3; Figures 1-12). Figures 10-12 depict representation of the house’s area(s) / room(s) with electronic devices and their operation parameter, which indicates their current states (see par. 228-257, 75, 270 and Figures 9-12).
However, Oh et al.’s invention failed to specifically disclose (i) an indicator of a history of statuses of the electronic device and (ii) wherein the indicator indicates time e.g., claim 50).
However, in the same field on endeavor as Oh et al.’s invention, Lee teaches an access management system comprising an authentication terminal configured to open and close door after confirming the identity of a visitor by receiving the authentication key and store and display a history of the authentication means, user information and access time – for instance, a history table 123b, having a first indication and a second indicator (e.g., claim 50 limitation: time stamps with changes in the statuses represented in the history of the statuses) (see par. 49, 59, 66, 71-72, 27; Figure 4). 
Given the teaching of Lee, which is in the same field on endeavor as Oh et al.’s invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Oh et al.’s invention to incorporate, within home monitoring apparatus having an autonomous robot, a mechanism / process for displaying a history of authentication means, user information and access time for a door locking device via a user terminal and confirm access history of visitor(s).    
The modification would enhance a home monitoring apparatus having an autonomous robot configured to capture image(s) of electric device / door locking device within a house, display current operation parameter of electronic device(s) and a history of authentication means, user information and access time for a door locking device via a user terminal and confirm access history of visitor(s).  
However, Oh et al.’s invention, as modified by Lee, fails to specifically disclose the indicator being superimposed on a first portion of the representation proximate to a 
However, Lopez et al. teach a device interaction in augmented reality configured to superimpose image status over door and thermostat and display message indicating the status of the door, thermostat and other electronic device(s) – for instance, currently door locked and living room temperature is 24 degree. Figure 8 depicts the image status of the door superimposed on a first section of the door image (see par. 51, 56, 54-55; Figure 8). 
Given the teaching of Lopez et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Oh et al.’s invention to incorporate, within the home monitoring apparatus, a mechanism / process for controlling the status of door, thermostat and other electronic devices, superimposing image status over door and thermostat and displaying message indicating their status.
The modification would enhance a home monitoring apparatus configured to obtain images of electronic devices within a house, display current operation parameter of electronic device(s) and a history of authentication means for a door locking device and superimposing image status and message over the electronic device (e.g., door and thermostat) and allow a user to control the status of door and thermostat for a proper configuration.  
  
Regarding claims 35, 22, and 41, Oh et al. disclose a home monitoring apparatus having an autonomous robot wherein: 
e.g., robot 100 travels around area reflecting user intention / command, which can include a specific location within the house) (see par. 105, 109, 148, 160, 62, 64 and Figures 6D and 7), and 
directing the camera toward the electronic device comprises directing the camera toward the electronic device while the autonomous mobile robot is at the user-selected location (e.g., operating the image unit 130 to obtain images of the home to determine whether any electric device 300 exists while moving around the house) (see par. 162, 138-139, and 120).

Regarding claim 24, Oh et al. disclose a home monitoring apparatus having an autonomous robot wherein the autonomous mobile robot captures the imagery representing at least the portion of the electronic device during a patrol routine, wherein the representation of the imagery represents a view of the environment from a vantage point of the autonomous mobile robot (e.g., perform image processing on at least one of the 2D and 3D image to recognize electric device in the house while moving around the house – limitation: … view of the environment from a vantage point of the robot) (see par. 18, 21, 162, 138-139, 120).

Regarding claims 25, 43, 46, Oh et al. disclose a home monitoring apparatus having an autonomous robot wherein presenting the representation of the imagery and the indicator of the status of the electronic device (Figures 9-12 depict parameter / characteristic of electric devices within the house overlaying on an image display – claim 46: affordance overlaid on the representation of the imagery) comprises: presenting an interactive representation of the environment (e.g., Figures 9-12 a user interface with a representation of the house’s areas / room), the interactive representation comprising the representation of the imagery and the indicator of the status of the electronic device (e.g., Figures 10-12 depict representation of the house’s areas / rooms with electric devices and their operation parameter / characteristic)(see par. 228-257; Figures 9-12).

Claims 23 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (Pub No.: US 2014/0324271 A1) in view of Lee (Pub. No.: US 2015/0325067 A1), further in view of Lopez et al. (Pub. No.: US 2016/0274762 A1) and, as applied to the claims above, furthermore in view of Stuart et al. (Pub. No.: US 2011/0218674 A1).
 
Regarding claims 23 and 42, Oh et al., as further modified by Lopez et al., teach a home monitoring apparatus having an autonomous robot configured to capture image(s) of electronic device 300 within a house via image unit 130 – first and second image capturing units 131/132 / cameras by performing image processing – limitation: the camera capturing the imagery representing at least the portion of the electronic device (see par. 138-139, 83).
However, Oh et al.’s invention, as further modified by Lopez et al., fails to disclose transmitting, to the autonomous mobile robot, the one or more commands to cause a camera of the autonomous mobile robot to be moved to a user-selected height.

Given the teaching of Stuart et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to furthermore modify Oh et al’ invention to incorporate, within the robot, a linear actuator and structure with a variable height; wherein the camera’s height can be adjusted to a desirable level to obtain an image of an electric device within a house at a particular location and provide accurate information of the device(s) to a user.    
The modification would enhance a home monitoring apparatus having an autonomous robot configured to capture image(s) of electric device(s) within a house at a particular height level, superimpose image status and message over the electronic device (e.g., door and thermostat), allow a user to control the status of door and thermostat for a proper configuration and provide accurate information of the device(s) to a user.    
 
Claims 27, 33, 37 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (Pub No.: US 2014/0324271 A1) in view of Lee (Pub. No.: US 2015/0325067 A1) further in view of Lopez et al. (Pub. No.: US 2016/0274762 A1) and as applied to the claims above, furthermore in view of Malhotra (Pub. No.: US 2016/0350988 A1).
  Regarding claims 27, 33, 37, and 44, Oh et al., as further modified by Lopez et al. teach a home monitoring apparatus having an autonomous robot configured to 
However, Oh et al.’s invention, as further modified by Lopez et al., fails to disclose wherein the electronic device comprises the current status of the door lock corresponds to a current state of the door lock, and the current state corresponds to a closed state or an open state (e.g., claim 27 /37/44 limitation) and wherein the indicator indicated a local time of the electronic device (e.g., claim 33).  
However, Malhotra teach an electronic device associated with a lock device configured to display a current state of a door (e.g., unlocked (1302-1)) (e.g., limitation: current state corresponding to a closed state) at 11:00 pm via a graphic user interface / client device (e.g., limitation: indicator indicate a local time) and provide instruction to the lock device based on a target state of the lock device (see par. 181-186, 5 and Figures 13A-13C).
Given the teaching of Malhotra, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to furthermore modify Oh et al’ invention to incorporate, within home monitoring apparatus having an autonomous robot, a mechanism / process for displaying a current state of a door at a particular time   via a graphic user interface / client device and provide instruction to the lock device based on a target state of the lock device.    
The modification would enhance a home monitoring apparatus having an autonomous robot configured to capture image(s) of electric device / lock device within a house, display a current state of a door at a particular time via a graphic user interface .    

Claims 32 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (Pub No.: US 2014/0324271 A1) in view of Lee (Pub. No.: US 2015/0325067 A1) further in view of Lopez et al. (Pub. No.: US 2016/0274762 A1) and, as applied to the claims above, furthermore in view of Lee et al. (KR 20090120618 A – Machine Translation).

Regarding claim 32, Oh et al., as further modified by Lopez et al., teach a home monitoring apparatus having an autonomous robot configured to perform house’s door opening, wherein an electric device (e.g., a door lock system) configured to be opened via the home monitoring apparatus (see par. 75 and 270). Figures 10-12 depict representation of the house’s areas / rooms with electric devices and their operation parameter / characteristic, which can indicate their current state (see par. 228-257, 75, 270; Figures 9-12).
However, Oh et al.’s invention, as further modified by Lopez et al., fails to disclose wherein the indicator indicate a battery level of the electronic device.
However, Lee et al. teach a home network system configured to display battery capacity of a door lock via a display 300 for allowing a user to easily confirm the remaining capacity of a battery on the door lock (see page 1, par. 4, page 2, par. 2, page 3, par. 2-3 and Figures 1-6)

The modification would enhance a home monitoring apparatus having an autonomous robot configured to capture image(s) of electric device(s) within a house and display battery capacity of a door lock and allow a user to easily confirm the remaining capacity of a battery on the door lock.  

Regarding claims 48-49, Oh et al., as further modified by Lopez et al., teach   a home monitoring apparatus having an autonomous robot configured to (i) capture image(s) of electric device / door locking device within a house, (ii) display current operation parameter of electronic device(s) (see Oh et al.’s par. 224, 219, 229, 31, 172, 77, 256, 3, 228-257, 75, 270; Figures 1-12) and a history of authentication means for a door locking device  (see Lee’s par. 49, 59, 66, 71-72, 27; Figure 4) and (iii) superimpose image status and message over the electronic device (e.g., door and thermostat) for allowing a user to control the status of door and thermostat for a proper configuration, wherein the message is displayed within an enclosed box (see Lopez et al.’s par. 51, 56, 54-55; Figure 8). 

 However, Lee et al. teach a home network system configured to display battery capacity of a door lock (e.g., battery life) via a display 300 for allowing a user to easily confirm the remaining capacity of a battery on the door lock (see page 1, par. 4, page 2, par. 2, page 3, par. 2-3 and Figures 1-6).
Given the teaching of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to furthermore modify Oh et al’ invention to incorporate, within a home monitoring apparatus having an autonomous robot, a mechanism / process for displaying battery capacity of a door lock via a display to allow a user to easily confirm the remaining capacity of a battery on the door lock.    
The modification would enhance a home monitoring apparatus configured to obtain images of electronic devices within a house, display current operation parameter of electronic device(s) and a history of authentication means for a door locking device, superimpose image status and message over the electronic device for allowing a user to control the status of door and thermostat for a proper configuration and display battery capacity of a door lock for allowing a user to easily confirm the remaining capacity of a battery on the door lock.  


52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (Pub No.: US 2014/0324271 A1) in view of Lee (Pub. No.: US 2015/0325067 A1) further in view of Lopez et al. (Pub. No.: US 2016/0274762 A1) and, as applied to the claims above, furthermore in view of Cross et al. (WO 2007/041295).

Regarding claims 52 and 54, Oh et al., as further modified by Lopez et al., teach a home monitoring apparatus having an autonomous robot configured to capture image(s) of electronic device 300 within a house via image unit 130 – first and second image capturing units 131/132 / cameras by performing image processing; wherein the user registers electronic device 300 and its location within a room (e.g., limitations: (i) a waypoint and (ii) the user-selectable waypoints comprising the waypoint) and command the robot to perform a task at a particular location; for instance, capture image(s) of electronic device 300 within a house’s room – (e.g., limitation: transmitting, to the autonomous mobile robot and in response to the user selection, a command to move the autonomous mobile robot to the waypoint to capture the imagery representing at least the portion of the electronic device) (see par. 138-139, 83; 211, 220-221).
However, However, Oh et al.’s invention, as further modified by Lopez et al., fails to specifically disclose (i) assigning a name to a waypoint for the autonomous mobile robot, the waypoint being associated with the electronic device; (ii) presenting, by the user computing device, names associated with user-selectable waypoints for the autonomous mobile robot, and the names comprising the name assigned to the waypoint and (iii) wherein the assigned name corresponds to a name of the electronic device.

Given the disclosure of Oh et al., as further modified by Lopez et al., and the teaching of Cross et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to furthermore modify Oh et al’ invention to incorporate, within the robot, a mechanism / process for a user to identify room(s) by name within a house to build up a map of the house and direct the robot to a selected room to capture image(s) of electronic device within a house via image unit and monitor a target area within a home. 
The modification would enhance a home monitoring apparatus configured to obtain images of electronic devices within a house, display current operation parameter of electronic device(s) and a history of authentication means for a door locking device, superimposing image status and message over the electronic device and allow a user to identify room by name within a house to build up a map of the house and direct the robot to a selected room to capture image(s) of electronic device within a house via image unit and monitor a target area within a home. 

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (Pub No.: US 2014/0324271 A1) furthermore in view of Cross et al. (WO 2007/041295) .

Regarding claim 53, Oh et al., as furthermore modified by Cross et al., teach a home monitoring apparatus having an autonomous robot configured to capture image(s) of electronic device 300 within a house via image unit 130 – first and second image capturing units 131/132 / cameras by performing image processing; wherein the user registers electronic device 300 and its location within a room and command the robot to perform a task at a particular location; for instance, capture image(s) of electronic device 300 within a house’s room – (e.g., limitations: (i) transmitting the command to move the autonomous mobile robot to the waypoint to capture the imagery representing at least the portion of the electronic device and (ii) causing the autonomous mobile robot to move to a location associated with the waypoint) (see par. 138-139, 83; 211, 220-221).
However, Oh et al.’s invention, as furthermore modified by Cross et al., fails to specifically disclose the autonomous mobile robot to move a camera of the autonomous mobile robot to a height associated with the waypoint.
However, Stuart et al. teach a robotic cart comprising a camera and a linear actuator and structure with a variable height; wherein the camera’s height can be adjusted to a desirable level (see par. 21, 35 and Figure 2).
Given the disclosure of Oh et al.’s invention, as furthermore modified by Cross et al., and the teaching of Stuart et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to additionally 
The modification would enhance a home monitoring apparatus having an autonomous robot configured to capture image(s) of electric device(s) within a house at a particular height level, superimpose image status and message over the electronic device (e.g., door and thermostat), allow a user to control the status of door and thermostat for a proper configuration and provide accurate information of the device(s) to a user.    
Allowable Subject Matter

Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Argument

Applicant’s arguments filed on February 23, 2022, with respect to the rejections of claims as cited on the Office Action mailed on December 1, 2021, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the amendment of the claims (see page 2, par. 1 – page 3, par. 2), the examiner respectfully disagreed with 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664